Citation Nr: 1805426	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-18 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claims has since been transferred to the RO in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA Central Office in July 2016.  A transcript of that hearing has been associated with the record. 

The issue of entitlement to service connection for TBI is set forth below.  The remaining issues concerning entitlement to service connection for sleep apnea and left wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction. VA will inform the Veteran when further action, on his part, is necessary. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he experienced a TBI while serving in the Army and continues to have residuals of same, to include headaches.




CONCLUSION OF LAW

The criteria to establish service connection for TBI residuals, including headaches, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a)(2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As the Board's decision to grant service connection for a TBI herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's service treatment records are silent as to any reports of a head injury or TBI.  As noted below, the Veteran denied any such injury in an August 2004 Post-Deployment Health Evaluation.  However, upon review of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran experiences headaches that are due to an in-service TBI. 

In multiple statements to the Board, some of which included photographs of the Veteran riding in a truck presumably while in service, the Veteran described multiple incidents wherein he struck his head while riding in an improvised gun truck.  Statements from a fellow solider, as well as the Veteran's brother-who served with him in the Army-both indicate that the Veteran was often so thrown about while riding in gun trucks that he would sometimes be bruised. 

In a September 2007 VA treatment note, a VA nurse determined that it was at least as likely as not that the Veteran had a diagnosis of TBI which was due to in-service trauma.  However, she did not provide a rationale for her conclusion. 

In February 2008, the Veteran underwent a TBI evaluation at VA.  At that time, the physiatrist who examined the Veteran determined that he met the criteria for a TBI, and that the headaches he experienced at that time were due to the TBI.  She concluded that posttraumatic stress disorder (PTSD) and stress may also be contributing factors to the headaches.  A September 2010 VA treatment note indicated that the Veteran's attention deficit disorder may have also had its origins in the Veteran's TBI.   

In a February 2016 VA treatment note written by the TBI program coordinator at the Orlando VA Medical Center, it was noted that, historically, the Veteran had a TBI diagnosis that was confirmed by evaluations performed in August 2008 and March 2009.  

In a May 2016 VA treatment note, a VA neurologist opined that the Veteran was experiencing mild cognitive impairment due to multiple head injuries sustained while in service.  He explained that such residuals were occurring, based on pathophysiological reasoning and a "temporal related basis." 
In January 2017, in response to the Board's November 2016 remand, the Veteran underwent a VA examination to determine the etiology of any diagnosed TBI.  At that time, the examiner concluded that it was less likely than not that the Veteran had a diagnosis of TBI which was related to his military service.  In support of this conclusion, the examiner noted that any diagnosis of TBI made by medical professionals was based solely on the reports of the Veteran; the examiner determined that the Veteran did not experience any head injury in service, in significant part because he failed to report such an injury on an August 2004 Post-Deployment Health Evaluation.  

The Board finds no probative value in the January 2017 examination report, as the examiner based his conclusion on the absence of evidence of a disability in the Veteran's service treatment records, and disregards his competent reports of an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The remaining evidence of record, including multiple VA treatment notes which indicate a diagnosis of TBI based on the Veteran's reports of an in-service injury, indicates that the Veteran currently experiences headaches which are related to a TBI of military origin.  He has asserted consistently in lay statements and Board hearing testimony that he frequently struck his head during active service while riding in a gun truck.  Multiple medical providers have determined that such an injury caused a TBI, and described potential residuals of such.  Therefore, and after resolving any and all reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a TBI is warranted.  38 C.F.R. § 3.102; see also Gilbert, supra. 


ORDER

Service connection for residuals of a traumatic brain injury is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In accordance with the Board's November 2016 remand directives, the Veteran underwent VA examinations related to his claims for service connection for obstructive sleep apnea (OSA) and left wrist carpal tunnel syndrome (CTS) in January 2017.  Unfortunately, as will be explained herein, the VA examiner's resulting medical opinions are inadequate in addressing the claims.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In her examination report, the January 2017 VA examiner determined that it was less likely than not that the Veteran's OSA was due to his military service.  She determined that the Veteran was diagnosed with OSA after service, and that his diagnosis was, less likely than not, a progression of the same condition diagnosed while the Veteran was in service.  

The Board finds the January 2017 examination report inadequate for purposes of deciding the claim.  The examiner based her opinion on a lack of diagnosis in service, and did not take into account the Veteran's lay testimony concerning the continuity of his OSA symptoms.  She also provided no rationale for her conclusion that the Veteran's OSA was not a progression of an in-service condition.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding VA's examiner's opinion flawed because it relied solely on the absence of contemporaneous medical evidence).  Thus, on remand, the file should be returned to the January 2017 examiner for an addendum opinion which addresses the Veteran's statements and provides a rationale for its conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Similarly, when addressing the Veteran's claim for service connection for CTS, the January 2017 examiner based her conclusion on the fact that the Veteran was not diagnosed with CTS while in service.  She did not provide a rationale for this conclusion, nor did she address the Veteran's January 2004 in-service treatment for left wrist pain, as per the Board's November 2016 instructions.  See Stegall v. West, 11 Vet. App 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its remand instructions).  Thus, on remand, the file should be returned to the January 2017 examiner for an addendum opinion which addresses the in-service wrist treatment and provides a detailed medical rationale for all conclusions.  Stefl, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who authored the January 2017 examination report concerning the Veteran's obstructive sleep apnea.  If the January 2017 examiner is not available, the record should be provided to another medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or more) that any diagnosed obstructive sleep apnea had its onset it, or is due to, the Veteran's military service.  The examiner must consider the Veteran's lay testimony in rendering a decision.  In particular, the examiner should consider the Veteran's lay statements regarding allegations of sleep disturbance beginning during service.  For the purposes of this examination, such statements are to be accepted as credible.

A detailed rationale is requested for all opinions given.

2.  Return the record to the VA examiner who authored the January 2017 examination report concerning the Veteran's left wrist carpal tunnel syndrome.  If the January 2017 examiner is not available, the record should be provided to another medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or more) that any diagnosed left wrist carpal tunnel syndrome was due to service, to specifically include consideration of the Veteran's service treatment records which show treatment on February 2004 for left wrist pain.  Additionally, the examiner should consider the Veteran's lay statements regarding continuation of such symptoms from service to present.  For the purposes of this examination, such statements are to be accepted as credible.

A detailed rationale is requested for all opinions given.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


